
	

114 HR 3091 IH: Missing Alzheimer’s Disease Patient Alert Program Reauthorization Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3091
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Ms. Maxine Waters of California (for herself, Mr. Smith of New Jersey, Mr. Fattah, Mr. Garamendi, Mrs. Beatty, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Delaney, Mrs. Dingell, Mr. Doggett, Ms. Edwards, Ms. Frankel of Florida, Mr. Grijalva, Ms. Hahn, Mr. Hastings, Mr. Higgins, Mr. Israel, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mrs. Lawrence, Ms. Lee, Mr. Lewis, Mr. Lynch, Ms. Matsui, Mr. McGovern, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Polis, Mr. Rangel, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Sires, Mr. Tonko, Mr. Van Hollen, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Violent Crime Control and Law Enforcement Act of 1994 to reauthorize the Missing
			 Alzheimer’s Disease Patient Alert Program.
	
	
 1.Short titleThis Act may be cited as the Missing Alzheimer’s Disease Patient Alert Program Reauthorization Act of 2015. 2.Reauthorization of the Missing Alzheimer’s Disease Patient Alert ProgramSection 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181) is amended—
 (1)by amending subsection (a) to read as follows:  (a)GrantSubject to the availability of appropriations to carry out this section, the Attorney General, through the Bureau of Justice Assistance and in consultation with the Secretary of Health and Human Services, shall award competitive grants to nonprofit organizations to assist such organizations in paying for the costs of planning, designing, establishing, and operating locally based, proactive programs to protect and locate missing patients with Alzheimer’s disease and related dementias.;
 (2)in subsection (b), by inserting competitive after to receive a; (3)by amending subsection (c) to read as follows:
				
 (c)PreferenceIn awarding grants under subsection (a), the Attorney General shall give preference to national nonprofit organizations that have experience working with patients, and families of patients, with Alzheimer’s disease and related dementias.; and
 (4)by amending subsection (d) to read as follows:  (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2016 through 2020..
			
